Citation Nr: 1605202	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this case in December 2012 and December 2014.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows tinnitus symptoms since service.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision grants the tinnitus claim and remands the hearing loss claims, the Veteran could not be prejudiced and discussion of compliance with the Veterans' Claims Assistance Act is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Veteran's friend, ex-wife, and daughter are also competent to report observations.  See id.  The Board finds them credible, as their statements have been detailed and consistent.

The Board has reviewed the record and finds that the criteria for service connection for tinnitus have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  During the VA examinations and in statements to VA, the Veteran reported experiencing tinnitus described as ringing or buzzing sounds in his ears.  The January 2015 VA examiner affirmed tinnitus based on the Veteran's reports.

The evidence also shows in-service noise exposure and onset of tinnitus.  In VA examinations and written statements, the Veteran reported being exposed to loud noise from night raids, artillery, and helicopters in Vietnam.  His DD 214 shows his military occupational specialty (MOS) was petroleum supply specialist, which is not known to have significant noise exposure.  See M21-1MR, Part III, Subpart iv, 4.B.12.c (VA's list of MOS with probable exposure to hazardous noise).  Nevertheless, his DD 214 shows that he served in Vietnam from January 1968 to January 1969 and had a sharpshooter badge.  The Board finds it reasonable that the Veteran was exposed to loud noise while in Vietnam.  Additionally, he reported experiencing tinnitus symptoms at the time of service.  See Claim, Form 9.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  As such, service connection can be shown with lay statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

In his February 2009 Form 9, the Veteran reported experiencing ringing in his ears since discharge from service.  Similarly, the Veteran's friend SAW wrote that he has known the Veteran since the mid-1970s and the Veteran complains of buzzing noises.  The Veteran's ex-wife provided a statement that he constantly complained of ringing and buzzing in his ears after returning from Vietnam.  The April 2008 VA examiner concluded that tinnitus was less likely than not related to service because the Veteran had significant pre- and post-service noise exposure.  In the examinations, the Veteran reported working as a typesetter before service and for 40 years after service, working in a warehouse, and occasional recreational target shooting, which ended around 1993.  The January 2015 examiner also found tinnitus less likely than not related to service based on no complaints in service records and significant post-military noise exposure.  In a February 2009 statement, the Veteran disagreed and reported that his work environments did not have noise, particularly typesetting created little noise.  The Veteran's friend, SAW, wrote that he worked with the Veteran at the pre-press and that none of their work was in a noisy or harmful environment.  

The examiners did not discuss and do not appear to have considered the Veteran's and SAW's statements that he did not have significant noise exposure at work or the Veteran's and his ex-wife's statements of tinnitus symptoms since service.  The opinions are, therefore, inadequate because they did not consider all relevant evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the credible lay testimony, the Board resolves doubt in the Veteran's favor.  See 38 C.F.R. § 3.102.  A causal relationship is established by the reports of continuous symptoms, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the hearing loss claims, the examiners have discussed the question of whether the Veteran had hearing loss when he entered service.  His service entrance examination shows worse hearing than his separation examination.  The January 2015 VA examiner opined that it is unlikely that the Veteran's hearing improved in service and it is possible that one or both of the service examinations are invalid.  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that the disease or injury existed prior to service and was not aggravated by service.  Id.  In a statement, the Veteran's daughter noted reports from his siblings and mother that he did not have hearing problems as a child.  This evidence along with the examiner's finding that improvement is unlikely lead the Board to conclude that the entrance examination is not reliable evidence of pre-service hearing loss.  Thus, the Veteran's hearing is presumed sound at entrance.  See 38 C.F.R. § 3.304(b).

Further, the examiners in 2008 and 2015 concluded that hearing loss was not likely related to service but did not discuss or appear to consider statements from the Veteran's ex-wife, his daughter, and his friend that he had hearing problems since service.  They relied on the idea that the Veteran had significant post-service noise exposure, but he reported very little noise exposure at work and no recreational shooting for over 15 years.  The opinions are inadequate because the examiners did not consider all relevant evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 295.  An addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the January 2015 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on hearing loss and address the following:

a. Is the Veteran's left ear hearing loss at least as likely as not related to in-service noise exposure?

b. Is the Veteran's right ear hearing loss at least as likely as not related to in-service noise exposure?

Please disregard the entrance examination and presume the Veteran had normal hearing at entrance to service.  

Additionally, please consider all lay and medical evidence, including the Veteran's and his friend's statements of little noise exposure in his work environments and the statements from the Veteran's ex-wife, daughter, and friend of a history of hearing problems leading back to service.  Provide detailed rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


